Order granting motion for a peremptory mandamus order reversed on the law, and the motion denied, without costs, as a matter of law and not in the exercise of discretion, on the ground that the respondent has failed to show any legal right to a pro rata share of the funds received by the appellants pursuant to chapter 594 of the Laws of 1915.  Lazansky, P. J., Young, Kapper and Carswell, JJ., concur; Davis, J., concurs on the ground that the application presented no new facts and the petitioner was already receiving all the relief he had claimed in his first application; and there was nothing upon which the board of trustees was required to act. The petition sets up facts not presented to the board.